            Case 1:21-cv-01221-LLS Document 6 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BARRY V. HUTCHINS,

                                Plaintiff,
                                                                 21-CV-1221 (LLS)
                    -against-
                                                                CIVIL JUDGMENT
D.H.S., ET AL.,

                                Defendants.

         Pursuant to the order issued February 11, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     April 19, 2021
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
